ORDER

PER CURIAM.
Ambir and Kortney Nelson, by and through their mother and next friend, Jeanne Eich, appeal the probate court’s judgment declaring certain real estate to be owned by Dwayne Nelson (“Husband”) and Jennifer Hanks (‘Wife”) as tenants in common. Husband and Wife’s separation agreement, calling for Wife to quitclaim her interest in the real estate, is not enforceable because it was not presented to, and approved by, the dissolution court as is required by the statute and the agreement’s own plain language.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).